Order reversed on the law and relator remanded to custody. Memorandum. The statute (Chapter 478 of the Laws of 1934, which repealed the Alcoholic Beverage Control Law of 1933 and all amendments thereto and added a new Alcoholic Beverage Control Law) did not become effective until the 1st day of July, 1934, by the very terms of the statute. In our opinion section 132-a of the Alcoholic Beverage Control Law as in force on the 28th day of March, 1934, was sufficient by reason of its tenth subdivision to provide for penalties in relation to the illegal sale of liquors and was not repealed by the amendment of that section by chapter 108 of the Laws of 1934 which took effect April 1, 1934. The amendment by the latter statute was in no way inconsistent with the provisions of the section in force before such amendment. All concur. (The order sustained a writ of habeas corpus and directed relator discharged.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.